Citation Nr: 1730127	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 21, 2004, for the grant of service connection for sinusitis with rhinitis, to include whether there was clear and unmistakable error (CUE) in an April 1981 rating decision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to March 1972, including combat service in the Republic of Vietnam, where he served from August 1970 to March 1972; his decorations include the Distinguished Flying Cross for heroism.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, implementing the Board's March 2010 decision granting service connection for a disability now characterized as sinusitis with rhinitis and nasal polyps; the RO assigned a 10 percent rating effective April 21, 2004, for service connection.

In April 2014, the Veteran and his wife testified at a Board hearing.  In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction so that the issue of CUE in the April 1981 rating decision may be properly adjudicated.  In July 2017, the Board informed the Veteran that the Veterans Law Judge who conducted the April 2014 hearing was no longer employed by the Board, and indicated that he was entitled to another hearing.  The Veteran responded that he did not wish to appear at a second Board hearing, and accordingly, the Board will proceed with the consideration of his case.


FINDING OF FACT

1.  The Veteran initially filed a claim of service connection for nasal congestion on February 23, 1981, which was denied in an unappealed April 1981 rating decision.  

2.  Although the correct facts, as they were known at the time, were before the RO in April 1981 the statutory or regulatory provisions then extant were not correctly applied, and the failure to correctly apply those laws and regulations manifestly changed the outcome of the RO's April 1981 rating decision. 

CONCLUSION OF LAW

1.  The RO's April 1981 rating decision was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 1154(b) 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for an effective date of February 23, 1981, for service connection for sinusitis with rhinitis and nasal polyps have been met.  38 U.S.C.A. §§ 1110, 1154, (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to an effective date of February 23, 1981, the date he initially filed his claim of service connection for sinusitis with rhinitis and nasal polyps.  In support, he asserts that an unappealed April 1981 decision that denied service connection was clearly and unmistakably erroneous.

The Veteran argues he began having nasal problems while serving in combat in Vietnam and received treatment at aid stations.  The Veteran attributed his nasal problems to dust and dirt while serving on helicopters during combat.  He reports that the treatment included nasal sprays.  The Veteran testified that he had recurrent symptoms and at the hearing his wife corroborated that account.  The Veteran added that he self-medicated with over-the-counter medications before formally seeking VA care in 1979.

The April 1981 VA examination report reflects he reported being a helicopter pilot where he was exposed to the propeller that was opened and to gunfire aboard the helicopter.  The examination revealed that the Veteran had many polyps in each nasal passageway, particularly on the left side, which was "quite obstructive."  The diagnosis was nasal polyps.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

As a threshold matter, the Board finds that the arguments advanced by the veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claims.

At the time of the April 1981 rating decision, the laws and regulations concerning the issue of entitlement to service connection were essentially the same as now.  Service connection could be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 310, 331 (West 1976); 38 C.F.R. § 3.303 (1981).  Regulations also provided that service connection could be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303.  

In addition, in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 354 (West 1976).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Indeed, in Reeves, the Federal Circuit reversed Court's November 2010 affirmance of a February 2008 Board decision that determined that an April 1983 Board decision denying service connection for bilateral hearing loss was clearly and unmistakably erroneous based on VA's failure to presume the onset in service of the Veteran's bilateral hearing loss, rather than only his in-service acoustric trauma.

Here, as with hearing loss, nasal problems are capable of lay observation.  Further, the Veteran reported at the time of the April 1981 rating decision that he was exposed to environmental toxins while serving in combat in Vietnam and began having nasal problems at the time, which remained recurrent.  Further, the April 1981 VA examination report reflects that the physician who examined the Veteran diagnosed him as having nasal polyps.  Thus, the Board finds that there was not sufficient evidence to rebut the presumption that the Veteran's nasal disability became manifest during his combat service.  See Reeves.  

Because the RO failed to consider 38 U.S.C.A. § 354(b) (now renumbered as 1154(b)), the failure to consider that law manifestly changed the outcome of the April 1981 rating decision.  As such, the April 1981 rating decision was clearly and unmistakably erroneous and an effective date of February 23, 1981, for service connection for the Veteran's nasal disability is warranted.  


ORDER

Clear and unmistakable error having been found in the RO's April 1981 rating decision, the Veteran's motion for revision is granted and the rating decision is reversed and service connection for nasal disability, effective February 23, 1981, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


